ap-77,031
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                 Transmitted 9/3/2015 3:17:45 PM
JOHN TATUM                                                                 990 S. Sherman
ATTORNEY AT LAW
                                                                                    Accepted 9/3/2015 3:43:12 PM
                                                                          Richardson, Texas 75081
                                                                           (972) 705-9200         ABEL ACOSTA
                                                                                                          CLERK




      September 3, 2015

      Abel Acosta, Clerk of the Court
      Court of Criminal Appeals                                           September 3, 2015
      P.O. Box 12308
      Capitol Station
      Austin, Texas 78711



      Re:     Court of Criminal Appeals No. AP-77,031
              Trial Court Cause No. F12-12630-Y
              Franklin Davis v. The State of Texas



      Dear Mr. Acosta:

              I am writing to advise this Court that co-counsel on appeal, Hon. Phillip Hayes,
      will be present on September 16,2015 to assist in the presentation of oral argument in
      the above referenced death penalty appeal case. Thank you for your attention to this
      matter.


      Sincerely,


      /s/ John Tatum

      John Tatum
      State Bar No. 19672500
      900 South Sherman Street
      Richardson, Texas 75081
      (972) 705-9200
      johntatumlaw@gmail.com

      JT:mt